UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6068



LARRY SMOOT,

                                           Petitioner - Appellant,

          versus


ATTORNEY GENERAL FOR THE STATE OF MARYLAND;
WARDEN, MARYLAND HOUSE OF CORRECTION - ANNEX,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-979-WMN)


Submitted:   July 8, 2003                 Decided:   August 8, 2003


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Smoot, Appellant Pro Se. Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry M. Smoot, a state prisoner, seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).   An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).   A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).     We have

independently reviewed the record and conclude that Smoot has not

made the requisite showing.*   Accordingly, we deny a certificate of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately




     *
       We note that the district court erred in its failure to have
the State serve Smoot with copies of its exhibits and to give Smoot
the notice required pursuant to Roseboro v. Garrison, 528 F.2d 309,
310 (4th Cir. 1975).     However, Smoot’s failure to satisfy the
requirements of 28 U.S.C. § 2253(c)(2) precludes us from issuing a
certificate of appealability.


                                  2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3